[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO STRIKE (#109)
1) Denied. This ground is based entirely upon facts which are not alleged in either the complaint or the special defenses. The court is limited to the face of the pleadings and may not consider assertions of fact not contained in the pleadings. Ryanv. Knights of Columbus, 82 Conn. 91 (1909).
2) Denied: The plaintiff mischaracterizes this special defense. Additionally, same grounds as number 1.
3) Denied. The defense of justification applies in a civil action.
4) Denied. The defense that the defendant was caused to act while under duress is a recognized defense to an intentional tort.
5) Denied. The defense of self defense is a recognized defense to an assault. Prosser on Torts, pp. 128, 129.
Insofar as each of the grounds relies on an alleged guilty plea they rely on a fact not pled and are not appropriate for a motion to strike.
MOTTOLESE, JUDGE